          Case 2:19-cv-00931-PBT Document 4 Filed 03/20/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW R. PERRONG,                              :
                                                :
              Plaintiff,                        :
                                                :          CIVIL ACTION
              v.                                :
                                                :          NO. 19-0931
AMERICAN WATER CONCEPTS, LLC,                   :
et al.,                                         :
                                                :
              Defendants.                       :

                                            ORDER

       AND NOW, this ____20th___ day of March, 2019, IT IS HEREBY ORDERED AND

DECREED that Plaintiff Andrew R. Perrong may register as an ECF Filing User in the ECF

System solely for the purpose of the above-captioned matter.

       IT IS FURTHER ORDERED that the Clerk of Court is directed to forward a copy of

the Electronic Case Filing Notification of Case Activity Request Form to Plaintiff, at 1657 The

Fairway #131, Jenkintown, PA 19046.



                                                           BY THE COURT:

                                                           /s/ Petrese B. Tucker
                                                           ____________________________
                                                           Hon. Petrese B. Tucker, U.S.D.J.
